UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                      No. 17-7056


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary, #275886,

                    Petitioner - Appellant,

                    v.

WARDEN MCFADDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:17-cv-00334-RMG)


Submitted: December 19, 2017                                      Decided: January 8, 2018


Before TRAXLER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Supreme Raheem Ackbar, Appellant Pro Se. Alphonso Simon, Jr., Assistant Attorney
General, Donald John Zelenka, Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Supreme Raheem Ackbar seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Ackbar that failure to file timely, specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.         Although Ackbar filed timely objections to the

magistrate judge’s recommendation, the district court determined that the objections were

nonspecific, and thus did not conduct a de novo review of any portion of the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). To

qualify as specific, a party’s objections to a magistrate judge’s recommendations must

“reasonably . . . alert the district court of the true ground for the objection.” United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007); see also United States v. Benton,

523 F.3d 424, 428 (4th Cir. 2008) (same). Ackbar has waived appellate review by failing

to file specific objections after receiving proper notice.        Accordingly, we deny a

certificate of appealability and dismiss the appeal.




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                        DISMISSED




                                          3